DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks filed 03/15/2022, are acknowledged.

Response to Arguments
Applicant’s remarks with respect to claim rejections under 35 USC 112(b), have been fully considered, however, and are persuasive with regards to claims 11-14. 
Applicant’s remarks with respect to claim rejections under 35 USC 101, have been fully considered, however, are not persuasive. Applicant argues on p. 8,  that the limitations of claim 1 cannot be performed as a purely mental process, however, the courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’). Claim 1 recites limitations of “performing analogue to digital conversion”, “provide a 3D image comprising a spatial representation of the sensed signal”, “storing in electronic memory”, “extracting potential objects of interest by a trained system at a first coarse resolution”, “extracting therefrom potential objects of interest at the current resolution”, “determining a likelihood that said extracted potential object of interest is an extracted object of interest at the current resolution”, “pre-processing the ultrasound 3D image in accordance with the current resolution”,  “providing the pre-processed ultrasound 3D image and the current initial data to a trained system comprising a suitably programmed digital processor for extracting therefrom the potential objects of interest at the current resolution based on both the current data stored in the electronic memory and the 3D image at the current resolution”, and “maintain the extracted potential object within updated current data…when the likelihood is above a known threshold”. These claim limitations merely recite steps performed on a generic computer, in a computer environment, and/or merely using a computer as a tool to perform the concept. See MPEP 2106.04(III)(C). 
The conversion of an analogue signal to a digital signal is a routine step that merely amounts to insignificant pre-solution activity that is followed by generic computer processing steps. As cited above, Intellectual Ventures I LLC v. Symantec Corp decided that, other than generic computer implemented steps (for example: “performing analogue to digital conversion”, “storing in electronic memory”, “pre-processing the ultrasound 3D image in accordance with the current resolution”, “a trained system comprising a suitably programmed digital processor for extracting therefrom the potential objects of interest at the current resolution based on both the current data stored in the electronic memory and the 3D image at the current resolution”) nothing precludes an individual from performing the recited steps in the mind. The claims simply encompass a user determining object(s) of interest based upon an arbitrary threshold of likelihood in an iterative manner for updated data at various resolutions, then documenting the determined object(s) of interest. Wherein, “a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” as decided in Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). As discussed above, the claims are directed to “receiving an analogue sensed signal” (collecting information),  “providing the pre-processed ultrasound 3D image and the current initial data to a trained system comprising a suitably programmed digital processor for extracting therefrom the potential objects of interest at the current resolution based on both the current data stored in the electronic memory and the 3D image at the current resolution”, “maintain the extracted potential object within updated current data…when the likelihood is above a known threshold” (analyzing it), and “providing the pre-processed ultrasound 3D image” (displaying certain results of the collection and analysis). 
Therefore, claim 1 recites limitations that are directed to a judicial exception in the form of abstract ideas, under the grouping of mental processes as but for the recitation of generic computer components, nothing in the claim precludes the steps from being performed in the mind. The claim does not recite elements that sufficiently integrate the claims into more than the judicial exception. 
	Applicant’s remarks with respect to claim rejections under 35 USC 102(a)(1) and 103, have been fully considered, however are not persuasive.
	Applicant argues on p. 10, that the prior art of record fails to teach “for each extracted potential object of interest within the current data determining a likelihood that it is an extracted object of interest at the current resolution”, however, Mashiach teaches (Abstract, “images with an attenuation value below a threshold value result in recognizable image, thereby identifying the structure.”), wherein structures and/or objects of interest are identified at a current resolution based on a determined likelihood. Additionally, Mashiach teaches (Para [0090], “In some embodiments of the disclosure, textural information may be extracted from the volume data by the use of Markov Random Fields (MRF). MRF comprises the use of probabilistic models that use a correlation between pixels in a neighborhood to decide an object region.”)
	Applicant argues on p. 11, that the prior art of record fails to teach “a plurality of trained software processes, each for operating at a higher resolution”, however,  Mashiach teaches (Para [0078], “Such step may comprise the use of a Hybrid Edge Preserving Algorithm (HEPA) filter… The HEPA filter examines neighbors of each voxel and classifies them into several classes (groups), such as, for examples, peers and non-peers”; (Para [0081], “Image Filtering comprises the use of a Peer Group (PG) filter and a Bilateral filter… With the PG filter each pixel is replaced with the weighted average of its peer group members, which are classified based on similarity with neighboring pixels”; (Para [0085], “a segmentation algorithm may be deployed in order to classify this texture map into different tissue types”; (Para [0090], “Mahalanobis distance classifier, to determine a distance between each pixel in the data set to a set of known classes. The distances may then be updated by evaluating the influence of neighboring pixels, and each pixel may be classified to the class which has the minimum distance to that pixel”; (Para [0133], “Additionally or alternately, other methods including region growing based on growing criteria similar to the forces criteria described above, or classification based segmentation such as JSEG (J-value segmentation), may be used”).
Wherein as presented, Mashiach teaches a plurality software processes that comprise classifiers, and therefore, are inherently trained for the recognition of various parameters. Furthermore, Mashiach teaches a hierarchical segmentation model (Para [0132]) that comprises an initial mesh with a very coarse resolution, in which each following stage comprises a higher and higher resolution. The trained processes presented above are utilized in the analysis of the 3D mesh texture. Therefore, Mashiach does teach a plurality of trained software processes, each capable of performing at higher resolutions.
Applicant argues on p. 9, that the prior art of record fails to teach “for each extracted potential object of interest within the current data determining a likelihood that it is an extracted object of interest at the current resolution”. However, as shown above Mashiach employs many different trained processes that comprise classifiers for the determination of similarities between neighboring pixels. This is performed after the step of hierarchical segmentation in which an initial resolution is a coarse resolution that becomes a finer resolution with each iteration. Therefore, Mashiach does teach determining a likelihood that the extracted object is an object of interest at the current resolution. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1, the claim recites the limitations of “maintaining the extracted potential object within updated current data for being stored during a current iteration when the likelihood is above a known threshold, each extracted potential object of interest at a current resolution having a likelihood below the known threshold being excluded from the updated current data for being stored during a current iteration”, however, after review of the specification no sufficient disclosure of the recited functions has been found. Specifically, the specification does not provide a sufficient disclosure of the updating of current data for being stored. The closest support found within the specification is disclose in (Para [0127], “determining a likelihood that said extracted potential object of interest is an extracted object of interest at the current resolution”), however, this does not provide full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same. Additionally, the specification does not provide any disclosure of storing images of a current iteration within memory, and therefore, it is not clear as to how the data is updated. Applicant in their remarks does not particularly point to sufficient support within their disclosure for the new amendments. Therefore, the newly presented limitations are seen to not comply with the written description requirement. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of mental process(es) without significantly more.
	
Independent claims 1, 16, and 19 recite:
“extracting potential objects of interest by a trained system at a first coarse resolution” this limitation encompasses a person viewing an image and selecting a portion of interest within the image based on predetermined parameters,
“providing the pre-processed ultrasound 3D image and the current initial data to a trained system comprising a suitably programmed digital processor for extracting therefrom the potential objects of interest at the current resolution based on both the current data stored in the electronic memory and the 3D image at the current resolution” a person would be capable of performing a mental analysis of an image and determining whether the selected object/region of interest meets their predetermined parameters, for example, in the context of CT imaging, one of ordinary skill would be capable of determining the presence of bone mentally through the observation of bright objects/regions within an image, this is merely an analysis step that can be performed mentally by one of ordinary skill
“determining a likelihood that said extracted potential object of interest is an extracted object of interest at the current resolution”, this limitation encompasses an observer determining desired parameters for an object/region of interest prior to evaluating an image, this is merely an analysis step that can be performed mentally by one of ordinary skill , and 
“maintaining the extracted potential object within updated current data for being stored during a current iteration when the likelihood is above a known threshold, each extracted potential object of interest at a current resolution having a likelihood below the known threshold being excluded from the updated current data for being stored during a current iteration” this limitation is merely the repetition of the analysis steps shown above, one of ordinary skill would be capable of evaluating images at various resolutions and mentally determining based on predetermined parameters, whether an object/region of interest is present within those images, then documenting those images at the current iteration. 
Under their broadest reasonable interpretation, they cover the performance of the limitations in the mind but for the recitation of generic computer components such as “processor” (claim 1) and “electronic memory” (claim 1). Other than the computer elements noted, nothing in the claims precludes the step from being performed in the mind. For example, in context, the claims encompass a user determining object(s) of interest based upon an arbitrary threshold of likelihood in an iterative manner for updated data at various resolutions, then documenting the determined object(s) of interest.
There is nothing recited in the claim that precludes the cited functions or steps from being practically performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Therefore, the claims recite an abstract idea. See MPEP 2106.4(a)(2). 
Additionally, in context, the claim encompasses a user setting a resolution for imaging to a coarse resolution (e.g., identifying a desired level of resolution), determining a region of interest from the obtained imaging data, extracting the determined region from the obtained data, and repeating the process for multiple iterations at increasing resolutions, where an image is identified as having a resolution other than the finest or desired level of resolution.
The judicial exception is not integrated into a practical application. The abstract ideas cited above do not improve the functioning of an associated computer or convey a process which was not previously able to be performed by a computer.  
Moreover, the limitation “receiving an analogue sensed signal” is merely a data gathering step that falls under insignificant extra-solution activity and simply specifies the nature of the data used in performing the abstract ideas. That the images are received "analogue" merely prescribes an element of which is not part of the system as claimed but which is simply used in conjunction with other elements to which claim 1 is directed. Therefore, it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practice of the abstract idea. The claims are therefore directed to an abstract idea. See MPEP 2106.04(d) and MPEP 2106.05(g).
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As mentioned, with respect to the integration of the abstract idea into a practical application, the additional element of “receiving an analogue sensed signal” amounts to mere data gathering steps which provide the data used in executing the abstract ideas by a generic computer component. 
After consideration of the claim limitations and relevant factors, it is apparent that claims 1, 16, and 19 are directed to abstract ideas without sufficient integration into a practical application and without significantly more. Dependent claims 2-15 and 17-18 also do not sufficiently integrate the abstract ideas into a practical application or recite elements which constitute significantly more. 
Under their broadest reasonable interpretation, they cover the performance of the limitations in the mind but for the recitation of generic computer components such as “processor” (claim 1) and “electronic memory” (claim 1). 
The dependent claims expand upon the functions of the generic computer components or provide additional descriptions of the mental processes. The dependent claims only further expand upon features which, under a broadest reasonable interpretation, cover determining object(s) of interest based upon an arbitrary threshold of likelihood in an iterative manner for updated data at various resolutions, then documenting the determined object(s) of interest. The subject matter does not define an inventive concept and does not constitute a practical application or significantly more than the abstract ideas identified from their respective parent claims. Therefore, the claims, considering each of the limitations alone and in combination, are not patent eligible.
With regard to Claim 2, the limitation(s) “3D image is a medical image of an interior region of a body” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 3, the limitation(s) “3D image is one of an Ultrasound image, a CT image, an MRI image, and a PETScan image” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 4, the limitation(s) “3D image comprises an ultrasound image and wherein pre-processing comprises denoising the 3D image to produce a 3D image having a current resolution”  merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 5, the limitation(s) “pre-processing comprises region enhancement of the 3D image to produce a 3D image having a current resolution and with contrast enhancement between regions” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 6, the limitation(s) “wherein objects of interest comprise organs of interest and fluid regions” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 7, the limitation(s) “fluid classification of extracted fluid regions” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 8, the limitation(s) “ wherein extracted potential objects of interest by a trained system at a first coarse resolution comprises:
identifying a potential object of interest and a first likelihood that the potential object of interest is an object of interest; comparing the first  likelihood against a known threshold and when the first likelihood is below the known threshold excluding data relating to the potential object of interest from the first current data” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 9, the limitation(s) “wherein extracted potential objects of interest by a trained system at a first coarse resolution comprises:
identifying a potential object of interest and a first likelihood that the potential object of interest is an object of interest; 
comparing the first likelihood against a known threshold and when the first likelihood is above the known threshold including data relating to a location and orientation of the potential object of interest within the first current data” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 10, the limitation(s) “each iteration of the iterative process relies upon a different trained system, the different trained system trained at a resolution appropriate to a current resolution associated with an iteration during which the different trained system is relied upon” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 11, the limitation(s) “the trained systems comprise neural networks other than deep learning neural networks” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 12, the limitation(s) “the neural networks rely on region specific classifiers” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 13, the limitation(s) “the neural networks rely on some classifiers that vary with resolution” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 14, the limitation(s) “the neural networks rely on some classifiers that remain constant with changes in resolution” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 15, the limitation(s) “the iterative process is stopped, identifying potential internal bleeding based on the determined data” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 18, the limitation(s) “the plurality of trained software processes comprise neural networks” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mashiach (US 2009/0226057). 

With respect to claim 1, Mashiach discloses in at least Figs. 4A and 6, a method comprising:
receiving an analogue sensed signal;
performing analogue to digital conversion on the received analogue sensed signal (Para [0012], “According to some embodiments, the medical imaging may include Computerized Tomography (CT). The medical imaging may include Magnetic Resonance Imaging (MRI). The medical imaging may further include Ultrasound (US), Computerized Tomography Angiography (CTA), Magnetic Resonance Angiography (MRA), Positron Emission Tomography (PET), PET/CT, 2D-Angiography, 3D-Angiography, X-ray/MRI, or any combination thereof.” Wherein the imaging modalities disclosed inherently require the conversion of analogue signals to digital signals)
provide a 3D image comprising a spatial representation of the sense signal (Para [0047], “In some embodiments, imager 110 or image processor 101 may combine one or more images or series of images to create a 3D image, which may also be referred to hereinafter as volume data, of an area of interest of a body or body part such as, for example, a blood vessel 114.”); 
setting current resolution to a first coarse resolution (Para [0132], “In accordance with some embodiments of the disclosure, an exemplary hierarchical segmentation model is described for segmenting a vessel in the vicinity of the aorta. The hierarchical model starts with a small spherical mesh in the aorta. The initial mesh comprises a very coarse resolution; therefore, it will only be able to segment large objects such as the aorta but cannot enter medium or small vessels” Wherein the initial resolution of the hierarchical segmentation model sets a current resolution as an initial coarse resolution);
storing in electronic memory (memory unit 102) initial data as setting first current data to a known current data (Para [0047], “Image processing device 101 may be connected to an external or ex vivo diagnostic imager 110, such as, for example, a computerized tomography (CT) device, magnetic resonance (R) device, ultrasound scanner, CT Angiography, magnetic resonance angiograph, positron emission tomography or other imagers 110…. imager 110 or image processor 101 may combine one or more images or series of images to create a 3D image, which may also be referred to hereinafter as volume data, of an area of interest of a body or body part such as, for example, a blood vessel 114.” Wherein the volume data is further used for the preprocessing steps and postprocessing steps, and wherein the volume data is seen as a first current data being set as a known current data and wherein the initial data is interpreted as a known or existing current data in the form of CT, ultrasound, or MRI (three-dimensional/volume data), as best understood in view of indefinite limitations);
extracting potential objects of interest by a trained system at a first coarse resolution (Para [0127], “The segmentation method is divided into several stages each stage comprising its own mesh resolution (going from coarse to fine).”);
iterating an iterative process (Para [0103], “In accordance with some embodiments of the disclosure, the steps are not shown in any particular sequence as the segmentation process may be iterative with some steps being performed a plurality of times, and not necessarily one step after another.”) comprising the steps of: 
using a processor, pre-processing the ultrasound image in accordance with the current resolution (Para [0005], “The first step is preprocessing by an algorithm (Hybrid Edge Preserving Algorithm (HEPA)) that is used as an edge-preserving filter that may be applied to smooth an image without degrading its edges” Wherein the hierarchical segmentation (vessels segmentation 608) is not seen to be performed until after the preprocessing step (image filtering 601), and thus, the preprocessing step is seen to be performed with the current imaging resolution, and wherein the hierarchical segmentation comprises gradually changing the resolution from very coarse to very fine); 
extracting therefrom potential objects of interest at the current resolution (Para [0078], “Such step may comprise the use of a Hybrid Edge Preserving Algorithm (HEPA) filter… The HEPA filter examines neighbors of each voxel and classifies them into several classes (groups), such as, for examples, peers and non-peers”; (Para [0081], “Image Filtering comprises the use of a Peer Group (PG) filter and a Bilateral filter… With the PG filter each pixel is replaced with the weighted average of its peer group members, which are classified based on similarity with neighboring pixels”; (Para [0085], “a segmentation algorithm may be deployed in order to classify this texture map into different tissue types”; (Para [0090], “Mahalanobis distance classifier, to determine a distance between each pixel in the data set to a set of known classes. The distances may then be updated by evaluating the influence of neighboring pixels, and each pixel may be classified to the class which has the minimum distance to that pixel”; (Para [0133], “Additionally or alternately, other methods including region growing based on growing criteria similar to the forces criteria described above, or classification based segmentation such as JSEG (J-value segmentation), may be used”).
Wherein as presented, Mashiach teaches a plurality software processes that comprise classifiers, and therefore, are inherently trained for the recognition of various parameters. Furthermore, Mashiach teaches a hierarchical segmentation model (Para [0132]) that comprises an initial mesh with a very coarse resolution, in which each following stage comprises a higher and higher resolution. The trained processes presented above are utilized in the analysis of the 3D mesh texture. Therefore, Mashiach does teach a plurality of trained software processes, each capable of performing at various resolutions. 
 based on both the current data stored in the electronic memory (memory unit 102) and the 3D image at the current resolution, for each extracted potential object of interest within the current data determining a likelihood that said extracted potential object of interest is an extracted object of interest at the current resolution (Para [0096], “The step comprises the use of adaptive threshold segmentation, along with heuristics, on such characteristics as location and shape, to extract the stents from the volume data.” Wherein the setting of a threshold determines the likelihood that said extracted potential object is an extracted potential object of interest) Mashiach employs many different trained processes that comprise classifiers for the determination of similarities between neighboring pixels. This is performed after the step of hierarchical segmentation in which an initial resolution is a coarse resolution that becomes a finer resolution with each iteration. Therefore, Mashiach does teach determining a likelihood that the extracted object is an object of interest at the current resolution; 
maintaining the extracted potential object within updated current data for being stored during a current iteration when the likelihood is above a known threshold, each extracted potential object of interest at a current resolution having a likelihood below the known threshold being excluded from the updated current data for being stored during a current iteration (Para [0090], “In some embodiments of the disclosure, textural information may be extracted from the volume data by the use of Markov Random Fields (MRF). MRF comprises the use of probabilistic models that use a correlation between pixels in a neighborhood to decide an object region. The MRF may optionally use maximum a posteriori (MAP) estimates for modeling the MRF. The object traverses a data set and uses a model generated by a distance classifier, such as, for example, Mahalanobis distance classifier, to determine a distance between each pixel in the data set to a set of known classes. The distances may then be updated by evaluating the influence of neighboring pixels, and each pixel may be classified to the class which has the minimum distance to that pixel.” Wherein, a trained system consisting of classifiers for extracting textural information from an object of interest representative of the object of interest to be used in a later region growing stage is at an initial resolution of an initial step, wherein a probabilistic model is seen as determining a likelihood, wherein an object region is determined and extracted with classifiers used to determine neighboring pixels to a data set of known classes, and wherein the minimum distance to each pixel is seen as a known threshold used for determining the classification for each neighboring pixel, and wherein the minimum distance is a threshold from which the known classes are determined); 
determining data relating to each extracted object of interest to result in first current data (Para [0005], “The texture calculations in the method of segmentation may be performed as a preprocessing step, and/or "on the fly", at specific sub regions, in order to increase accuracy and improve quality of the resulting image. The region growing determination in the method of segmentation is based on texture images and texture calculations” Wherein the extracted region for segmentation is seen as the first current data);
when the current resolution is a finest resolution, stopping the iterative process (Para [0132], “In the final stage substantially fine mesh resolution is used along with J-value forces to accurately extract the substantially better border locations.”  Wherein the final stage of the iterative process is seen to use the finest resolution); and 
when the current resolution is other than a finest resolution, setting the current resolution to a finer resolution and returning to the start of the iterative process (Para [0127], “In accordance with an embodiment of the disclosure, the use of a hierarchical segmentation model provides for a relatively fast and effective segmentation method. The segmentation method is divided into several stages each stage comprising its own mesh resolution (going from coarse to fine), its combination of forces, and its forces' parameters, and its own active set of vertices”; (Para [0116], “wherein the deformation process can be stopped either manually (by setting a maximal number of iterations) or using an automatic convergence mechanism.” Wherein the current resolution is seen to be the initial resolution and other than a finest resolution, wherein the second stage is seen as setting the current resolution to a finer resolution, and performing multiple iterations is seen as returning to the start of the iterative process).
Wherein the features cited are understood to be intended for use in conjunction with one another, based on the totality of the disclosure.

With respect to claim 2, Mashiach discloses a method according to claim 1 wherein the 3D image is a medical image of an interior region of a body (Para [0005], “The method of segmentation may be used for identifying voxels of tissue, organs and other structures and increasing their value in images produced by medical imagers”; (Para [0054], “According to some embodiments, contrast material, such as contrast material 300, may be used for highlighting subject body or at least part of a body, such as for example a limb; organ(s), such as internal organs, paired organs, symmetrical organs, individual organs; tissue(s), such as a soft tissue, hard tissue; cells; body vessels, such as blood vessel, a tree of blood vessels, alimentary canal, urinary tract, reproductive tract, tubular vessels, receptacles and the like, or any combination thereof.”)

With respect to claim 3, Mashiach discloses a method according to claim 2 wherein the 3D image is one of an Ultrasound image, a CT image, an MRI image, and a PETScan image (Para [0026], “According to some embodiments, the system may include a Computerized Tomography (CT). The system may include a Magnetic Resonance Imaging (MRI). The system may include Ultrasound (US), Computerized Tomography Angiography (CTA), Magnetic Resonance Angiography (MRA), Positron Emission Tomography (PET), PET/CT, 2D-Angiography, 3D-Angiography, X-ray/MRI, or any combination thereof.”)

With respect to claim 4, Mashiach discloses  a method according to claim 2 wherein the 3D image comprises an ultrasound image (Para [0005], “The method of segmentation may operate and grow in 3-dimensional (3D) volumes and not just in 2-dimensions.” Wherein the system is seen to operate on 3D ultrasound images, since, they system includes ultrasound and may operate on 3D volumes) and wherein pre-processing comprises denoising the 3D image to produce a 3D image having the current resolution (Para [0078], “In accordance with an embodiment of the disclosure, Image Filtering may be applied. This step is adapted to smooth the image while preserving the edges of the volume data, which may also be referred to as an "edge preserving filter". Such step may comprise the use of a Hybrid Edge Preserving Algorithm (HEPA) filter that may be adapted to smooth the image while preserving the edges of the volume data and without further degrading the edges. The Filter may further enhance the true ("real") edges without enhancing image noise.” Wherein the edge-filtering step is seen as a preprocessing step, and wherein the edge smoothing is seen as denoising the 3D image).

With respect to claim 5, Mashiach discloses a method according to claim 2 wherein pre-processing comprises region enhancement of the 3D image to produce a 3D image having the current resolution (Para [0005], “The first step is preprocessing by an algorithm (Hybrid Edge Preserving Algorithm (HEPA)) that is used as an edge-preserving filter that may be applied to smooth an image without degrading its edges” Wherein the hierarchical segmentation (vessels segmentation 608) is performed after the preprocessing step (image filtering 601), and thus, the preprocessing step necessarily performed with the current imaging resolution, and wherein the hierarchical segmentation comprises gradually changing the resolution from very coarse to very fine);  and with contrast enhancement between regions (Para [0040], “As referred to herein, "enhancing an image" and "enhancing image quality", may include improving an image resolution, improving image intensity, improving image contrast, improving attenuation of an image, improving distinguishing of and between details in an image, increasing clarity in an image, increasing discernment in an image, increasing the ability to detect and/or define recognizable patterns in an image, and/or increasing the ability to detect and/or define recognizable structures in an image. According to some embodiments, enhancing an image quality may result in increasing diagnostic and/or clinical value of the image.” Wherein image contrast enhancement necessarily emphasizes areas between organs or structures (i.e., organs with respect to background), and thus, contrast exists between regions). 

With respect to claim 6, Mashiach discloses a method according to claim 2 wherein objects of interest comprise organs of interest and fluid regions (Para [0047], “ In some embodiments, a body part may include a urinary tract, a reproductive tract, a bile duct, nerve or other tubular part or organ that may, for example, normally be filled or contain a body fluid.”) 

With respect to claim 7, Mashiach discloses in at least Figs. 4A and 6, a method according to claim 6 comprising fluid classification of extracted fluid regions (Para [0099], “In this step, estimation of various tissue statistics, such as, for example, blood statistics may be performed. Estimation of blood statistics may be used to determine whether the segmentation is correct and is indeed performed on blood volume/blood vessels.” Wherein segmentation consists of pixel classification, and thus, is classification of fluid within an extracted fluid region).

With respect to claim 8, Mashiach discloses in at least Figs. 4A and 6, a method according to claim 2 wherein determining data relating to each extracted object of interest by a trained system at a first coarse resolution comprises:
identifying a potential object of interest and a first likelihood that the potential object of interest is an object of interest (Abstract, “images with an attenuation value below a threshold value result in recognizable image, thereby identifying the structure.”);
 comparing the first likelihood against a known threshold (Para [0090], “In some embodiments of the disclosure, textural information may be extracted from the volume data by the use of Markov Random Fields (MRF). MRF comprises the use of probabilistic models that use a correlation between pixels in a neighborhood to decide an object region. The MRF may optionally use maximum a posteriori (MAP) estimates for modeling the MRF. The object traverses a data set and uses a model generated by a distance classifier, such as, for example, Mahalanobis distance classifier, to determine a distance between each pixel in the data set to a set of known classes. The distances may then be updated by evaluating the influence of neighboring pixels, and each pixel may be classified to the class which has the minimum distance to that pixel.” Wherein, a trained system consisting of classifiers is seen to be used for extracting an object of interest at a current resolution of an initial step, wherein a probabilistic model is seen as determining a likelihood, wherein an object region is determined and extracted with classifiers used to determine neighboring pixels to a data set of known classes, and wherein the minimum distance to each pixel is seen as a known threshold used for determining the classification for each neighboring pixel) and when the likelihood is below the known threshold (Para [0121], “The CT values may include an upper threshold and/or a lower threshold. According to some embodiments, the CT values may be measured, for example, in units of intensity, HU, and the like.”) excluding data relating to the potentials object of interest from the first current data (Para [0076], “The preprocessing stage comprises the following steps: Image Filtering 501, Vessel Enhancement 502, Texture Analysis 503, Bone Removal 504, Blood Artery Identification 505, and Stent Identification and Removal 506”; (Para [0092], “This step comprises bone removal from the volume data by using adaptive threshold segmentation based on prior knowledge and heuristics on bone properties such as location and distribution”; (Para [0096], “In this step, stents, if existing, are identified and removed from the volume data. The step comprises the use of adaptive threshold segmentation, along with heuristics, on such characteristics as location and shape, to extract the stents from the volume data.”)

With respect to claim 9, Mashiach discloses in at least Figs. 4A and 6, a method according to claim 8 wherein extracting potential objects of interest by a trained system at a first coarse resolution comprises:
identifying a potential object of interest and a first likelihood that the potential object of interest is an object of interest (Abstract, “images with an attenuation value below a threshold value result in recognizable image, thereby identifying the structure.”);
comparing a likelihood that a first extracted object of interest is an object of interest against a known threshold (Para [0090], “In some embodiments of the disclosure, textural information may be extracted from the volume data by the use of Markov Random Fields (MRF). MRF comprises the use of probabilistic models that use a correlation between pixels in a neighborhood to decide an object region. The MRF may optionally use maximum a posteriori (MAP) estimates for modeling the MRF. The object traverses a data set and uses a model generated by a distance classifier, such as, for example, Mahalanobis distance classifier, to determine a distance between each pixel in the data set to a set of known classes. The distances may then be updated by evaluating the influence of neighboring pixels, and each pixel may be classified to the class which has the minimum distance to that pixel.” Wherein, a trained system consisting of classifiers is seen to be used for extracting an object of interest at a current resolution of an initial step, wherein a probabilistic model is seen as determining a likelihood, wherein an object region is determined and extracted with classifiers used to determine neighboring pixels to a data set of known classes, and wherein the minimum distance to each pixel is seen as a known threshold used for determining the classification for each neighboring pixel) and when the likelihood is above the known threshold (Para [0121], “The CT values may include an upper threshold and/or a lower threshold. According to some embodiments, the CT values may be measured, for example, in units of intensity, HU, and the like.”) including data relating to a location and orientation of the first extracted object of interest within the first current data (Para [0011], “According to some embodiments, the three dimensional image data may include a three dimensional volume data set, form of digital data, location of pixels, coordinates of pixels, distribution of pixels, intensity of pixels, vectors of pixels, location of voxels, coordinates of voxels, distribution of voxels, intensity of voxels, or any combination thereof” Wherein the vectors of pixels, location of voxels, coordinates of voxels, and distribution of voxels is seen as the location and orientation of the first extracted object of interest; (Para [0051], “In some embodiments, a location of voxel 202 in image 200 may be expressed as a function of coordinates of the position of the voxel on a three dimensional (3D) xyz plane.”)

With respect to claim 10, Mashiach discloses in at least Figs. 4A and 6, a method according to claim 1 wherein each iteration of the iterative process relies upon a different trained system, the different trained system trained at a resolution appropriate to a current resolution associated with an iteration during which the different trained system is relied upon (Para [0132], “In accordance with some embodiments of the disclosure, an exemplary hierarchical segmentation model is described for segmenting a vessel in the vicinity of the aorta. The hierarchical model starts with a small spherical mesh in the aorta. The initial mesh comprises a very coarse resolution; therefore it will only be able to segment large objects such as the aorta but cannot enter medium or small vessels. The forces used at this stage are computationally inexpensive forces such as gradient and CT value based forces. At the end of this stage, the image comprises vertices with large local curvatures, which delimitate the origin of medium size arteries. The next stage starts with finer resolution, allowing segmentation of medium size arteries and uses texture-based forces to segment medium size arteries. The third stage uses relatively better resolution with recalculation of the thresholds and texture values to extract small vessels. In the final stage substantially fine mesh resolution is used along with J-value forces to accurately extract the substantially better border locations.” Wherein the initial mesh is seen as a first classification, wherein the next stage is seen as a second classification, wherein the third stage is seen as a third classification, wherein the final stage is seen as the fourth classification, wherein each iteration is seen to be dependent upon various classifiers, wherein the various classifiers are seen as different trained systems, and wherein each classifier is associated with a current resolution also associated with the iteration/stage of the iterative process and thus is “appropriate” to the current classification stage in the process, as best understood in view of indefinite limitations).

With respect to claim 11, Mashiach discloses in at least Figs. 4A and 6, a method according to claim 10, wherein the trained systems comprise neural networks other than deep learning neural networks (Para [0097], “The segmentation stage includes segmentation of blood volume in the image, which may include arteries, and comprises the following steps: Estimate Blood Statistics 507, and Vessels Segmentation 508”; (Para [0099], “...various methods... may be used and may include, for example, k-mean clustering, fuzzy logic, Gaussian Mixture Models (GMM), Hidden Markov Fields, Neural Networks, and the like, or any combination thereof.” 

With respect to claim 12, Mashiach discloses in at least Figs. 4A and 6, a method according to claim 11, wherein the neural networks comprise region specific classifiers (Para [0132], “In accordance with some embodiments of the disclosure, an exemplary hierarchical segmentation model is described for segmenting a vessel in the vicinity of the aorta. The hierarchical model starts with a small spherical mesh in the aorta. The initial mesh comprises a very coarse resolution; therefore it will only be able to segment large objects such as the aorta but cannot enter medium or small vessels. The forces used at this stage are computationally inexpensive forces such as gradient and CT value based forces. At the end of this stage, the image comprises vertices with large local curvatures, which delimitate the origin of medium size arteries. The next stage starts with finer resolution, allowing segmentation of medium size arteries and uses texture-based forces to segment medium size arteries. The third stage uses relatively better resolution with recalculation of the thresholds and texture values to extract small vessels. In the final stage substantially fine mesh resolution is used along with J-value forces to accurately extract the substantially better border locations”; (Para [0085], “In many CT images, different tissues or organs may not be differentiated based on their characteristic HU values, which may overlap significantly, but rather based on their textural qualities and features. A texture map may be calculated from the original CT image and then a segmentation algorithm may be deployed in order to classify this texture map into different tissue types.” Wherein the initial mesh is seen as a first classification, wherein the next stage is seen as a second classification, wherein the third stage is seen as a third classification, wherein the final stage is seen as the fourth classification, wherein each iteration is seen to be dependent upon various classifiers, wherein the various classifiers are seen as different trained systems, and wherein each classifier is seen to be associated with a specific region type).

With respect to claim 13, Mashiach discloses in at least Figs. 4A and 6, a method according to claim 11, wherein the neural networks comprise different classifiers that vary with resolution (Para [0132], “In accordance with some embodiments of the disclosure, an exemplary hierarchical segmentation model is described for segmenting a vessel in the vicinity of the aorta. The hierarchical model starts with a small spherical mesh in the aorta. The initial mesh comprises a very coarse resolution; therefore it will only be able to segment large objects such as the aorta but cannot enter medium or small vessels. The forces used at this stage are computationally inexpensive forces such as gradient and CT value based forces. At the end of this stage, the image comprises vertices with large local curvatures, which delimitate the origin of medium size arteries. The next stage starts with finer resolution, allowing segmentation of medium size arteries and uses texture-based forces to segment medium size arteries. The third stage uses relatively better resolution with recalculation of the thresholds and texture values to extract small vessels. In the final stage substantially fine mesh resolution is used along with J-value forces to accurately extract the substantially better border locations”; (Para [0085], “In many CT images, different tissues or organs may not be differentiated based on their characteristic HU values, which may overlap significantly, but rather based on their textural qualities and features. A texture map may be calculated from the original CT image and then a segmentation algorithm may be deployed in order to classify this texture map into different tissue types.” Wherein the initial mesh is seen as a first classification, wherein the next stage is seen as a second classification, wherein the third stage is seen as a third classification, wherein the final stage is seen as the fourth classification, wherein each iteration is seen to be dependent upon various classifiers, wherein the various classifiers are seen as different trained systems, and wherein each the classifier type is seen to vary with resolution)

With respect to claim 14, Mashiach discloses in at least Figs. 4A and 6, a method according to claim 11, wherein the neural networks comprise some classifiers that remain constant with changes in resolution (Para [0090], “The object traverses a data set and uses a model generated by a distance classifier, such as, for example, Mahalanobis distance classifier, to determine a distance between each pixel in the data set to a set of known classes. The distances may then be updated by evaluating the influence of neighboring pixels, and each pixel may be classified to the class which has the minimum distance to that pixel.” The Mahalanobis classifier is not disclosed as changing according to resolution and therefore is understood to remain constant regardless of changes in resolution).




	 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mashiach (US 2009/0226057), in view of Carneiro (US 2009/0093717). 

With respect to claim 19, Mashiach teaches a method comprising: 
providing a trainable system comprising a first trainable system and a second other trainable system, each for being provided an initial estimation and for detecting objects of interest within an image (Para [0132], “In accordance with some embodiments of the disclosure, an exemplary hierarchical segmentation model is described for segmenting a vessel in the vicinity of the aorta. The hierarchical model starts with a small spherical mesh in the aorta. The initial mesh comprises a very coarse resolution; therefore it will only be able to segment large objects such as the aorta but cannot enter medium or small vessels. The forces used at this stage are computationally inexpensive forces such as gradient and CT value based forces. At the end of this stage, the image comprises vertices with large local curvatures, which delimitate the origin of medium size arteries. The next stage starts with finer resolution, allowing segmentation of medium size arteries and uses texture-based forces to segment medium size arteries. The third stage uses relatively better resolution with recalculation of the thresholds and texture values to extract small vessels. In the final stage substantially fine mesh resolution is used along with J-value forces to accurately extract the substantially better border locations”; (Para [0085], “In many CT images, different tissues or organs may not be differentiated based on their characteristic HU values, which may overlap significantly, but rather based on their textural qualities and features. A texture map may be calculated from the original CT image and then a segmentation algorithm may be deployed in order to classify this texture map into different tissue types” Wherein the initial mesh is seen as a first classification, wherein the next stage is seen as a second classification, wherein the third stage is seen as a third classification, wherein the final stage is seen as the fourth classification, wherein each iteration is seen to be dependent upon various classifiers, wherein the various classifiers are seen as different trained systems, and wherein each the classifier type is seen to vary with resolution; 
providing a same image having a second resolution finer than the first resolution and second object of interest data indicative of a presence and a location of the object of interest at the second resolution (Para [0011], “According to some embodiments, the three dimensional image data may include a three dimensional volume data set, form of digital data, location of pixels, coordinates of pixels, distribution of pixels, intensity of pixels, vectors of pixels, location of voxels, coordinates of voxels, distribution of voxels, intensity of voxels, or any combination thereof” Wherein the vectors of pixels, location of voxels, coordinates of voxels, and distribution of voxels is seen as the location and orientation of the first extracted object of interest; (Para [0051], “In some embodiments, a location of voxel 202 in image 200 may be expressed as a function of coordinates of the position of the voxel on a three dimensional (3D) xyz plane.” Wherein the segmentation of the 3D volume data set is a hierarchical segmentation method wherein each stage of segmentation comprises a finer resolution than the last, thus, this is seen as a second resolution finer than the first resolution for determining the location and presence of objects of interest at a second resolution;
However, Mashiach does not teach providing training data comprising an image having a known first resolution and first object of interest data indicative of a presence and a location of an object of interest; 
training the first trainable system based on the first object of interest data; and 
training the second trainable system based on the image and the second object of interest data.
In the same field of diagnostic imaging, Carneiro teaches providing training data comprising an image having a known first resolution (Para [0032], “In another example of a plurality of classifiers being used as one, different probabilistic models are trained for different data resolutions. A data pyramid is provided, such as the same data set down sampled to different resolutions” Wherein each classifier is seen to be trained at a known resolution; (Para [0034], “the classifiers follow the marginal space learning protocol, providing a position detector using Haar wavelet features, a scale detector using steerable features, and an orientation detector using steerable features. Separate marginal space classifiers are provided for each resolution of data.”) and first object of interest data indicative of a presence and a location of an object of interest (Para [0034], “In one embodiment, the probabilistic model is formed from a plurality of probabilistic boosting tree classifiers. Separate training and resulting machine-trained classifiers are provided for each anatomy of interest.”); 
training the first trainable system based on the first object of interest data (Para [0034], “Separate training and resulting machine-trained classifiers are provided for each anatomy of interest.”)     ; and 
training the second trainable system based on the image and the second object of interest data (Para [0030], “The classifier may include a plurality of models or classifiers (e.g., detectors) operable together or independently. For example, different probabilistic models are trained for different fetal anatomy”; (Para [0034], “Separate training and resulting machine-trained classifiers are provided for each anatomy of interest.”)  
It would have been obvious to modify the method of creating a three dimensional image of a structure within a patient and enhancing the image quality to allow for accurate diagnosis of disease or early detection as taught by Mashiach to include classifiers trained based on specific resolutions and anatomical structures because Mashiach teaches that the identification of organs and/or structures is important for diagnosis of disease or possible internal damage and Carneiro teaches a determination of location and orientation of anatomy at different resolutions. One would have been motivated to accurately model internal tissue structure of a patient because Mashiach teaches that the accurate highlighting, enhancement, and segmentation will reduce the use of contrast material in medical imaging applications that may be harmful to organs.  One of ordinary skill in the art would have expected that more accurately identifying internal organs of a patient as taught by Carneiro would allow the user of Mashiach to diagnose a patient with a greater degree of accuracy as taught by Carneiro, and therefore, more accurate than using classifiers not trained with certain resolutions or objects/structures as employed by Mashiach.
	

With respect to claim 20, Mashiach teaches a method according to claim 19 wherein trainable system comprising a third trainable system and comprising: 
providing a same image having a third resolution finer than the second resolution and third object of interest data indicative of a presence and a location of the object of interest at the third resolution (Para [0011], “According to some embodiments, the three dimensional image data may include a three dimensional volume data set, form of digital data, location of pixels, coordinates of pixels, distribution of pixels, intensity of pixels, vectors of pixels, location of voxels, coordinates of voxels, distribution of voxels, intensity of voxels, or any combination thereof” Wherein the vectors of pixels, location of voxels, coordinates of voxels, and distribution of voxels is seen as the location and orientation of the first extracted object of interest; (Para [0051], “In some embodiments, a location of voxel 202 in image 200 may be expressed as a function of coordinates of the position of the voxel on a three dimensional (3D) xyz plane.” Wherein the segmentation of the 3D volume data set is a hierarchical segmentation as disclosed in Para [0132]); 
However, Mashiach does not teach training the third trainable system based on the image and the third object of interest data.
In the same field of diagnostic imaging, Carneiro teaches training the third trainable system based on the image and the third object of interest data (Para [0032], “In another example of a plurality of classifiers being used as one, different probabilistic models are trained for different data resolutions. A data pyramid is provided, such as the same data set down sampled to different resolutions” Wherein each classifier is seen to be trained at a known resolution; (Para [0034], “the classifiers follow the marginal space learning protocol, providing a position detector using Haar wavelet features, a scale detector using steerable features, and an orientation detector using steerable features. Separate marginal space classifiers are provided for each resolution of data.”)
It would have been obvious to modify the method of creating a three dimensional image of a structure within a patient and enhancing the image quality to allow for accurate diagnosis of disease or early detection as taught by Mashiach to include classifiers trained based on specific resolutions and anatomical structures because Mashiach teaches that the identification of organs and/or structures is important for diagnosis of disease or possible internal damage and Carneiro teaches a determination of location and orientation of anatomy at different resolutions. One would have been motivated to accurately model internal tissue structure of a patient because Mashiach teaches that the accurate highlighting, enhancement, and segmentation will reduce the use of contrast material in medical imaging applications that may be harmful to organs.  One of ordinary skill in the art would have expected that more accurately identifying internal organs of a patient as taught by Carneiro would allow the user of Mashiach to diagnose a patient with a greater degree of accuracy as taught by Carneiro, and therefore, more accurate than using classifiers not trained with certain resolutions or objects/structures as employed by Mashiach.



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mashiach (US 2009/0226057), in view of Shmatukha (US 2013/0079626)).

With respect to claim 15, Mashiach teaches a method according to claim 1. 
However, Mashiach does not teach when the iterative process is stopped, identifying potential internal bleeding based on the determined data.
In the same field of diagnostic imaging, Shmatukha teaches when the iterative process is stopped, identifying potential internal bleeding based on the determined data (Para [0038], “The data obtained during image acquisition may then be used to calculate a dynamic contrast enhancement map….the described methodology can be used to differentiate between any areas with different perfusion or washout properties under any circumstances--e.g., tumor neovasculature or residual (after treatment) tumor vs. healthy tissue, ischemic (for any reason) tissue vs. normal tissue, infarcted myocardium or hemorrhagic brain vs. normal ones” Wherein after segmentation is performed internal bleeding (brain hemorrhaging) is identified).   
It would have been obvious to modify the method of creating a three dimensional image of a structure within a patient and enhancing the image quality to allow for accurate diagnosis of disease or early detection as taught by Mashiach to include the identification of internal bleeding because Mashiach teaches that the identification of organs and/or structures is important for diagnosis of disease or possible internal damage and Shmatukha teaches the enhancement of image contrast for the determination of abnormal tissues through the use of contrast enhancement maps. One would have been motivated to accurately model internal tissue structure of a patient because Mashiach teaches that the accurate highlighting, enhancement, and segmentation will reduce the use of contrast material in medical imaging applications that may be harmful to organs.  One of ordinary skill in the art would have expected that more accurately identifying internal bleeding of a patient as taught by Shmatukha would allow the user of Mashiach to diagnose a patient with a greater degree of accuracy for border delineation as taught by Shmatukha. 

Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mashiach (US 2009/0226057).

With respect to claim 16, Mashiach teaches a computer aided diagnostic system comprising: a plurality of trained software processes, for operating at a plurality of different resolutions to extract from three dimensional image data first data relating to an object of interest (Para [0015], “According to some embodiments, there is provided a device for medical imaging of a structure that includes an image processing module adapted to create a three dimensional image of a structure within the living tissue and to use image data correlated to the structure to enhance image quality such that an image with an attenuation value below a threshold value results in a recognizable image. The three dimensional image of a structure may include a three dimensional texture image data of a structure. The device may further include a J-value texture process, Gabor filter, Markov Random Field (MRF), Grey Level Co-occurrence Matrix (GL-CM), or any combination thereof, adapted to create a three dimensional texture image data”; (Para [0107], “The mesh may be resampled to a given resolution and with a given tolerance. The segmentation usually requires keeping a given resolution, through automatic mesh adaptation, during the deformation process.” Wherein the imaged structure within a living tissue is seen as the object of interest), the plurality of trained software processes each trained at a different known resolution (Para [0078], “Such step may comprise the use of a Hybrid Edge Preserving Algorithm (HEPA) filter… The HEPA filter examines neighbors of each voxel and classifies them into several classes (groups), such as, for examples, peers and non-peers”; (Para [0081], “Image Filtering comprises the use of a Peer Group (PG) filter and a Bilateral filter… With the PG filter each pixel is replaced with the weighted average of its peer group members, which are classified based on similarity with neighboring pixels”; (Para [0085], “a segmentation algorithm may be deployed in order to classify this texture map into different tissue types”; (Para [0090], “Mahalanobis distance classifier, to determine a distance between each pixel in the data set to a set of known classes. The distances may then be updated by evaluating the influence of neighboring pixels, and each pixel may be classified to the class which has the minimum distance to that pixel”; (Para [0133], “Additionally or alternately, other methods including region growing based on growing criteria similar to the forces criteria described above, or classification based segmentation such as JSEG (J-value segmentation), may be used”).
Wherein as presented, Mashiach teaches a plurality software processes that comprise classifiers, and therefore, are inherently trained for the recognition of various parameters. Furthermore, Mashiach teaches a hierarchical segmentation model (Para [0132]) that comprises an initial mesh with a very coarse resolution, in which each following stage comprises a higher and higher resolution. The trained processes presented above are utilized in the analysis of the 3D mesh texture.
 and each for receiving iteration data based on results of operation of a previous lower resolution trained software system of the plurality of trained software process, the iteration data providing approximate location information relating to a detected object of interest (Para [0132], “In accordance with some embodiments of the disclosure, an exemplary hierarchical segmentation model is described for segmenting a vessel in the vicinity of the aorta. The hierarchical model starts with a small spherical mesh in the aorta. The initial mesh comprises a very coarse resolution; therefore it will only be able to segment large objects such as the aorta but cannot enter medium or small vessels. The forces used at this stage are computationally inexpensive forces such as gradient and CT value based forces. At the end of this stage, the image comprises vertices with large local curvatures, which delimitate the origin of medium size arteries. The next stage starts with finer resolution, allowing segmentation of medium size arteries and uses texture-based forces to segment medium size arteries. The third stage uses relatively better resolution with recalculation of the thresholds and texture values to extract small vessels. In the final stage substantially fine mesh resolution is used along with J-value forces to accurately extract the substantially better border locations”; (Para [0085], “In many CT images, different tissues or organs may not be differentiated based on their characteristic HU values, which may overlap significantly, but rather based on their textural qualities and features. A texture map may be calculated from the original CT image and then a segmentation algorithm may be deployed in order to classify this texture map into different tissue types” Wherein the initial mesh is seen as a first classification with one distinct resolution, wherein the next stage is seen as a second classification with a different distinct resolution, wherein the third stage is seen as a third classification with a different distinct resolution, wherein the final stage is seen as the fourth classification with a different distinct resolution, and wherein each of the first, second, third, and fourth classifications constitute a plurality of trained software processes/systems, wherein each iteration is seen to be dependent upon various classifiers, wherein the various classifiers are seen as different trained systems, and wherein each the classifier type is seen to vary with resolution; (Para [0011], “According to some embodiments, the three dimensional image data may include a three dimensional volume data set, form of digital data, location of pixels, coordinates of pixels, distribution of pixels, intensity of pixels, vectors of pixels, location of voxels, coordinates of voxels, distribution of voxels, intensity of voxels, or any combination thereof” Wherein the vectors of pixels, location of voxels, coordinates of voxels, and distribution of voxels is seen as the location and orientation of the first extracted object of interest; (Para [0051], “In some embodiments, a location of voxel 202 in image 200 may be expressed as a function of coordinates of the position of the voxel on a three dimensional (3D) xyz plane.”)
Additionally, it would have been obvious to modify the method of creating a three dimensional image of a structure within a patient and enhancing the image quality to allow for accurate diagnosis of disease or early detection as taught by Mashiach to include multiple classifiers, each trained with a specific known resolution to improve targeted training, image segmentation, and image enhancement accuracy. It is further noted that the mere duplication of classifiers has no patentable significance unless a new and unexpected result is produced. (See MPEP 2144.04 (VI)(B), Duplication of Parts). 

With respect to claim 17, Mashiach teaches a computer aided diagnostic system according to claim 16 wherein each of the plurality of trained software processes is trained for detecting potential objects of interest within an image (Para [0132], “In accordance with some embodiments of the disclosure, an exemplary hierarchical segmentation model is described for segmenting a vessel in the vicinity of the aorta. The hierarchical model starts with a small spherical mesh in the aorta. The initial mesh comprises a very coarse resolution; therefore it will only be able to segment large objects such as the aorta but cannot enter medium or small vessels. The forces used at this stage are computationally inexpensive forces such as gradient and CT value based forces. At the end of this stage, the image comprises vertices with large local curvatures, which delimitate the origin of medium size arteries. The next stage starts with finer resolution, allowing segmentation of medium size arteries and uses texture-based forces to segment medium size arteries. The third stage uses relatively better resolution with recalculation of the thresholds and texture values to extract small vessels. In the final stage substantially fine mesh resolution is used along with J-value forces to accurately extract the substantially better border locations”; (Para [0085], “In many CT images, different tissues or organs may not be differentiated based on their characteristic HU values, which may overlap significantly, but rather based on their textural qualities and features. A texture map may be calculated from the original CT image and then a segmentation algorithm may be deployed in order to classify this texture map into different tissue types” Wherein the initial mesh is seen as a first classification for classifying large objects like an aorta, wherein the next stage is seen as a second classification for classifying medium sized arteries, wherein the third stage is seen as a third classification for classifying small vessels, wherein the final stage is seen as the fourth classification to accurately extract border locations, wherein each iteration is seen to be dependent upon various classifiers, wherein the various classifiers are seen as different trained systems, wherein each the classifier type is seen to vary with resolution, and wherein each classifier is seen to classify a specific object(s) of interest; (Para [0011], “According to some embodiments, the three dimensional image data may include a three dimensional volume data set, form of digital data, location of pixels, coordinates of pixels, distribution of pixels, intensity of pixels, vectors of pixels, location of voxels, coordinates of voxels, distribution of voxels, intensity of voxels, or any combination thereof” Wherein the vectors of pixels, location of voxels, coordinates of voxels, and distribution of voxels is seen as the location and orientation of the first extracted object of interest; (Para [0051], “In some embodiments, a location of voxel 202 in image 200 may be expressed as a function of coordinates of the position of the voxel on a three dimensional (3D) xyz plane.”) and wherein for each detected potential object of interest of the detected objects of interest, filtering is performed to 
determine a likelihood that said detected potential object of interest is an object of interest and when the likelihood is below a threshold likelihood removing said object of interest from the detected objects of interest (Para [0078], “The HEPA filter examines neighbors of each voxel and classifies them into several classes (groups), such as, for examples, peers and non-peers. The filter uses a classifier that can reliably classify the voxels into the said groups. The smoothing is then performed by considering only the group members associated with the voxel being filtered--voxels belonging to the other groups are ignored (or used later on for edge enhancement). The said smoothing operation is performed by putting more weight on similar neighboring voxels and less weight on less similar neighboring voxels. The said similarity may be measured according to gray level values, color values, pixel values of several modalities, and the like, or any combination thereof” Wherein the measurement of similarity is seen as determining a likelihood and the “ignored” groups are below the threshold qualifying as “neighbors.” 

With respect to claim 18, Mashiach teaches a computer aided diagnostic system according to claim 17 wherein the plurality of trained software processes comprise neural networks (Para [0097], “The segmentation stage includes segmentation of blood volume in the image, which may include arteries, and comprises the following steps: Estimate Blood Statistics 507, and Vessels Segmentation 508”; (Para [0099], “In order to determine blood statistics, various methods, either known in the art or to be developed in the future may be used and may include, for example, k-mean clustering, fuzzy logic, Gaussian Mixture Models (GMM), Hidden Markov Fields, Neural Networks, and the like, or any combination thereof.”)


With respect to claim 19, Mashiach teaches a method comprising: 
providing a trainable system comprising a first trainable system and a second other trainable system, each for being provided an initial estimation and for detecting objects of interest within an image (Para [0132], “In accordance with some embodiments of the disclosure, an exemplary hierarchical segmentation model is described for segmenting a vessel in the vicinity of the aorta. The hierarchical model starts with a small spherical mesh in the aorta. The initial mesh comprises a very coarse resolution; therefore it will only be able to segment large objects such as the aorta but cannot enter medium or small vessels. The forces used at this stage are computationally inexpensive forces such as gradient and CT value based forces. At the end of this stage, the image comprises vertices with large local curvatures, which delimitate the origin of medium size arteries. The next stage starts with finer resolution, allowing segmentation of medium size arteries and uses texture-based forces to segment medium size arteries. The third stage uses relatively better resolution with recalculation of the thresholds and texture values to extract small vessels. In the final stage substantially fine mesh resolution is used along with J-value forces to accurately extract the substantially better border locations”; (Para [0085], “In many CT images, different tissues or organs may not be differentiated based on their characteristic HU values, which may overlap significantly, but rather based on their textural qualities and features. A texture map may be calculated from the original CT image and then a segmentation algorithm may be deployed in order to classify this texture map into different tissue types” Wherein the initial mesh is seen as a first classification, wherein the next stage is seen as a second classification, wherein the third stage is seen as a third classification, wherein the final stage is seen as the fourth classification, wherein each iteration is seen to be dependent upon various classifiers, wherein the various classifiers are seen as different trained systems, and wherein each the classifier type is seen to vary with resolution; 
providing a same image having a second resolution finer than the first resolution and second object of interest data indicative of a presence and a location of the object of interest at the second resolution (Para [0011], “According to some embodiments, the three dimensional image data may include a three dimensional volume data set, form of digital data, location of pixels, coordinates of pixels, distribution of pixels, intensity of pixels, vectors of pixels, location of voxels, coordinates of voxels, distribution of voxels, intensity of voxels, or any combination thereof” Wherein the vectors of pixels, location of voxels, coordinates of voxels, and distribution of voxels is seen as the location and orientation of the first extracted object of interest; (Para [0051], “In some embodiments, a location of voxel 202 in image 200 may be expressed as a function of coordinates of the position of the voxel on a three dimensional (3D) xyz plane.” Wherein the segmentation of the 3D volume data set is a hierarchical segmentation method wherein each stage of segmentation comprises a finer resolution than the last, thus, this is seen as a second resolution finer than the first resolution for determining the location and presence of objects of interest at a second resolution;
However, Mashiach does not teach providing training data comprising an image having a known first resolution and first object of interest data indicative of a presence and a location of an object of interest; 
training the first trainable system based on the first object of interest data; and 
training the second trainable system based on the image and the second object of interest data.
In the same field of diagnostic imaging, Carneiro teaches providing training data comprising an image having a known first resolution (Para [0032], “In another example of a plurality of classifiers being used as one, different probabilistic models are trained for different data resolutions. A data pyramid is provided, such as the same data set down sampled to different resolutions” Wherein each classifier is seen to be trained at a known resolution; (Para [0034], “the classifiers follow the marginal space learning protocol, providing a position detector using Haar wavelet features, a scale detector using steerable features, and an orientation detector using steerable features. Separate marginal space classifiers are provided for each resolution of data.”) and first object of interest data indicative of a presence and a location of an object of interest (Para [0034], “In one embodiment, the probabilistic model is formed from a plurality of probabilistic boosting tree classifiers. Separate training and resulting machine-trained classifiers are provided for each anatomy of interest.”); 
training the first trainable system based on the first object of interest data (Para [0034], “Separate training and resulting machine-trained classifiers are provided for each anatomy of interest.”)     ; and 
training the second trainable system based on the image and the second object of interest data (Para [0030], “The classifier may include a plurality of models or classifiers (e.g., detectors) operable together or independently. For example, different probabilistic models are trained for different fetal anatomy”; (Para [0034], “Separate training and resulting machine-trained classifiers are provided for each anatomy of interest.”)  
It would have been obvious to modify the method of creating a three dimensional image of a structure within a patient and enhancing the image quality to allow for accurate diagnosis of disease or early detection as taught by Mashiach to include classifiers trained based on specific resolutions and anatomical structures because Mashiach teaches that the identification of organs and/or structures is important for diagnosis of disease or possible internal damage and Carneiro teaches a determination of location and orientation of anatomy at different resolutions. One would have been motivated to accurately model internal tissue structure of a patient because Mashiach teaches that the accurate highlighting, enhancement, and segmentation will reduce the use of contrast material in medical imaging applications that may be harmful to organs.  One of ordinary skill in the art would have expected that more accurately identifying internal organs of a patient as taught by Carneiro would allow the user of Mashiach to diagnose a patient with a greater degree of accuracy as taught by Carneiro, and therefore, more accurate than using classifiers not trained with certain resolutions or objects/structures as employed by Mashiach.
	

With respect to claim 20, Mashiach teaches a method according to claim 19 wherein trainable system comprising a third trainable system and comprising: 
providing a same image having a third resolution finer than the second resolution and third object of interest data indicative of a presence and a location of the object of interest at the third resolution (Para [0011], “According to some embodiments, the three dimensional image data may include a three dimensional volume data set, form of digital data, location of pixels, coordinates of pixels, distribution of pixels, intensity of pixels, vectors of pixels, location of voxels, coordinates of voxels, distribution of voxels, intensity of voxels, or any combination thereof” Wherein the vectors of pixels, location of voxels, coordinates of voxels, and distribution of voxels is seen as the location and orientation of the first extracted object of interest; (Para [0051], “In some embodiments, a location of voxel 202 in image 200 may be expressed as a function of coordinates of the position of the voxel on a three dimensional (3D) xyz plane.” Wherein the segmentation of the 3D volume data set is a hierarchical segmentation as disclosed in Para [0132]); 
However, Mashiach does not teach training the third trainable system based on the image and the third object of interest data.
In the same field of diagnostic imaging, Carneiro teaches training the third trainable system based on the image and the third object of interest data (Para [0032], “In another example of a plurality of classifiers being used as one, different probabilistic models are trained for different data resolutions. A data pyramid is provided, such as the same data set down sampled to different resolutions” Wherein each classifier is seen to be trained at a known resolution; (Para [0034], “the classifiers follow the marginal space learning protocol, providing a position detector using Haar wavelet features, a scale detector using steerable features, and an orientation detector using steerable features. Separate marginal space classifiers are provided for each resolution of data.”)
It would have been obvious to modify the method of creating a three dimensional image of a structure within a patient and enhancing the image quality to allow for accurate diagnosis of disease or early detection as taught by Mashiach to include classifiers trained based on specific resolutions and anatomical structures because Mashiach teaches that the identification of organs and/or structures is important for diagnosis of disease or possible internal damage and Carneiro teaches a determination of location and orientation of anatomy at different resolutions. One would have been motivated to accurately model internal tissue structure of a patient because Mashiach teaches that the accurate highlighting, enhancement, and segmentation will reduce the use of contrast material in medical imaging applications that may be harmful to organs.  One of ordinary skill in the art would have expected that more accurately identifying internal organs of a patient as taught by Carneiro would allow the user of Mashiach to diagnose a patient with a greater degree of accuracy as taught by Carneiro, and therefore, more accurate than using classifiers not trained with certain resolutions or objects/structures as employed by Mashiach.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN V BLINDER/Examiner, Art Unit 3793      
        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793